



--------------------------------------------------------------------------------







Exhibit 10.1




MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and among

FIRST CASH FINANCIAL SERVICES, INC.,

BBR UNLIMITED, LLC,

RICHARD TAYLOR BURKE, JR.,

JULIA JAMES BURKE,

T.J. UNLIMITED, LLC,

and

RYAN BURKE

January 10, 2012











--------------------------------------------------------------------------------

TABLE OF CONTENTS









ARTICLE 1

PURCHASE AND SALE OF MEMBERSHIP INTERESTS

1.1

Sale of Membership Interests

1.2

Purchase Price

1.3

Excluded Assets and Liabilities

1.4

Purchase Option

1.5

Treatment of Option Assets

1.6

Leases for Seller-Retained Properties




ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER, TARGET

COMPANIES AND BURKES

2.1

Capitalization

2.2

Authority; Binding Agreement; No Conflict

2.3

Financial Statements

2.4

Distributions

2.5

Undisclosed Liabilities

2.6

Compliance with Legal Requirements

2.7

Tax Matters

2.8

Property; Contracts

2.9

Pawn Inventory

2.10

Consigned Inventory

2.11

Sufficiency of Assets

2.12

Books and Records

2.13

Proceedings and Litigation

2.14

Intellectual Property

2.15

Employee Matters

2.16

No Material Adverse Effect

2.17

Parent and All Access

2.18

Seller Reorganization Transactions

2.19

Transaction Costs




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

3.1

Organization of Purchaser

3.2

Authority; Binding Agreement

3.3

Due Diligence

3.4

Post-Closing Covenants of Purchaser




ARTICLE 4

ACTIONS PRIOR TO CLOSING

4.1

Consents

4.2

Conduct of Business Pending Closing

4.3

Maintain and Protect Assets

4.4

Restrictions on Activities

4.5

Distributions

4.6

Disclosure Schedule Update

4.7

Access and Due Diligence Investigation

4.8

No Negotiation

4.9

Reasonable Efforts

4.10

Store Activity Reports

4.11

Disregarded Entity Status




ARTICLE 5

CONDITIONS TO CLOSING

5.1

Conditions to Obligations of Seller

5.2

Conditions to Obligations of Purchaser




ARTICLE 6

THE CLOSING

6.1

Closing Date

6.2

Seller’s Closing Deliveries

6.3

Purchaser’s Closing Deliveries

6.4

Simultaneous Deliveries and Action




ARTICLE 7

TERMINATION

7.1

Termination

7.2

Effect of Termination




ARTICLE 8

CTIONS AND OBLIGATIONS AFTER CLOSING

8.1

Further Assurances

8.2

Transfer Tax

8.3

Tax Audits

8.4

Seller and Burkes Covenants

8.5

Purchaser Covenants

8.6

Transition Services

8.7

Employee Transition

8.8

Licenses and Permits




ARTICLE 9

INDEMNIFICATION

9.1

Representations and Warranties

9.2

Indemnification

9.3

Claims

9.4

Basket

9.5

No Contribution or Reimbursement




ARTICLE 10

GENERAL PROVISIONS

10.1

Assignment

10.2

Transactional Fees and Expenses

10.3

Governing Law

10.4

Arbitration

10.5

Purchaser Acknowledgment

10.6

Counterparts

10.7

Notices

10.8

Entire Agreement; Amendments and Waivers

10.9

Interpretation; Drafting

10.10

Invalidity

10.11

Headings

10.12

Publicity

10.13

Confidential Information

10.14

No Third Party Beneficiaries

10.15

Exhibits

10.16

Defined Terms







--------------------------------------------------------------------------------







ANNEXES

 

ANNEX A

Subsidiaries

 

 

ANNEX B

Restricted Employees

 

 

ANNEX C

Debt

 

 

ANNEX D

Excluded Assets and Liabilities

 

 

ANNEX E

Option Assets

 

 

ANNEX F

Required Consents

 

 

ANNEX G

Exceptions to Seller Restricted Territory

 

 

ANNEX H

Licenses and Permits



















EXHIBITS

 

EXHIBIT A

Form of Restrictive Covenant Agreement

 

 

EXHIBIT B

Form of Purchaser Note

 

 

EXHIBIT C

Form of Lease Agreement

 

 

EXHIBIT D

Form of Resignation and Release

 

 

EXHIBIT E

Form of License Agreement







--------------------------------------------------------------------------------




TABLE OF DEFINITIONS









2011 Financial Statements

Acquisition Proposal

Adjusted EBITDA0

Affiliate

Agreement

All Access

Bankruptcy

Bankruptcy Laws

Basket

Burkes

Business Day

Capital Stock

Cash & Go

Cash & Go Employees

Closing

Closing Date

Closing Payment

Commercially Reasonable Efforts

Consigned Inventory

Continuing Employees

Day

Debt

Disclosure Schedule

Effective Date

Employee Leasing Agreement

Employee Transition Period

Encumbrance

Excluded Assets

Excluded Liabilities

Financial Statements

GAAP

Governmental Authority

Indemnified Party

Indemnifying Party

Indemnity Demand

J. Burke

Knowledge

Lease Agreements

Leases

Legal Requirement

Liability

License Agreement

Losses

Material Contract

Membership Interests

Mexican Transaction Tax

Net Mexican Transaction Tax

Non-Basket Losses

November Balance Sheet

Option Assets

Option Exercise Date

Option Expiration Date

Order

Ordinary Course of Business

Organizational Documents

Parent

Pawn Inventory

Pawnshop

Person

Prior Years’ Financial Statements

Proceeding

Purchase Option

Purchase Price

Purchaser

Purchaser Indemnified Parties

Purchaser Note

Purchaser Restricted Period

Purchaser Restricted Territory

Purchaser Terminating Breach

Purchaser’s Advisors

R. Burke

Representatives

Required Consents

Restricted Employees

Restrictive Covenant Agreements

Seller

Seller Employment Affiliate

Seller Excluded Affiliate

Seller Indemnified Parties

Seller Option Affiliate

Seller Reorganization Transactions

Seller Restricted Period

Seller Restricted Territory

Seller Terminating Breach

Seller-Retained Properties

Specified Employee Losses

Specified Tax Losses

Store Activity Reports

Subsidiaries

T. Burke

Target Companies

Target Company Equity

Target Company Material Adverse Effect

Tax

Tax Authority

Tax Return

Transaction Costs

US $

US Tax Benefit




--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (“Agreement”), dated as of January
10, 2012 (“Effective Date”) is entered into by and among FIRST CASH FINANCIAL
SERVICES, INC., a Delaware corporation (“Purchaser”), BBR UNLIMITED, LLC, a
Arizona limited liability company (“Seller”), RICHARD TAYLOR BURKE, JR., an
individual resident of Arizona (“T. Burke” ), JULIA JAMES BURKE, an individual
resident of Arizona (“J. Burke” and, with T. Burke, the “Burkes”), T.J.
UNLIMITED, LLC, an Arizona limited liability company (“Parent”), and solely for
purposes of Section 8.4, RYAN BURKE, an individual resident of Florida) (“R.
Burke”), with reference to the following facts:

RECITALS

A.

Parent is the owner of the Subsidiaries (defined herein) set forth on Annex A
and, the Subsidiaries with Parent, collectively, the “Target Companies”).  

B.

Prior to entering into this Agreement, (i) the Burkes owned all of the issued
and outstanding membership interests of Parent (the “Membership Interests”) and
(ii) the Burkes contributed the Membership Interests to Seller pursuant to the
Seller Reorganization Transactions (defined herein) such that Seller is the
owner of Parent.

C.

Prior to the Closing, certain employees of the Target Companies named on Annex B
(the “Restricted Employees”) shall execute restrictive covenant agreements (the
“Restrictive Covenant Agreements”) substantially in the form attached hereto as
Exhibit A, to become effective at the Closing.  

D.

Purchaser desires to purchase all of the Membership Interests owned by Seller,
and Seller desires to sell such Membership Interests to Purchaser, upon and
subject to the terms and conditions set forth below.

E.

All terms used in this Agreement with initial upper-case letters which are not
defined within the text of the Agreement itself are defined in Section 10.16.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter made, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

ARTICLE 1
PURCHASE AND SALE OF MEMBERSHIP INTERESTS

1.1

Sale of Membership Interests

  Upon the terms and subject to the conditions specified in this Agreement, on
the Closing Date, Seller shall sell, assign, convey, transfer and deliver to
Purchaser, and Purchaser shall purchase from Seller, the entire right, title and
interest in and to the Membership Interests.  Purchaser shall acquire the entire
right, title and interest in and to all of the Membership Interests free and
clear of all Encumbrances of any kind whatsoever, other than restrictions on
subsequent transfers of such Membership Interests of the type generally imposed
under applicable securities and corporate Legal Requirements.

1.2

Purchase Price



  Subject to the terms and conditions of this Agreement, Purchaser agrees to
purchase the Membership Interests and Seller agrees to sell the Membership
Interests for an amount equal to Forty-Nine Million Dollars (US $49,000,000.00)
(the “Purchase Price”).  The Purchase Price shall be paid as follows:




1.2.1

Note

  Purchaser shall pay Four Million Nine Hundred Thousand Dollars (US
$4,900,000.00) of the Purchase Price to Seller upon the terms and conditions of
a promissory note (the “Purchaser Note”) issued from Purchaser to Seller
substantially in the form attached hereto as Exhibit B.    

1.2.2

Payoff of Target Company Obligations

  Purchaser shall pay a portion of  the Purchase Price (i) to Seller and its
Affiliates in an amount necessary to satisfy any outstanding indebtedness or
obligation of any Target Company to such Person including, without limitation,
any indebtedness for borrowed money, (ii) to any third party holder of
indebtedness of any Target Company for borrowed money in an amount necessary to
satisfy any outstanding indebtedness for borrowed money of such Target Company,
and (iii) to any finder, broker, agent or similar intermediary, or any legal
counsel, accounting firm or similar advisor, the respective amounts of any fees
and disbursements payable by any Target Company payable to such Person in
connection with the transactions contemplated by this Agreement (the
“Transaction Costs”) all of which are listed on Annex C (the “Debt”).  At the
Closing, the Seller shall deliver to Purchaser either (i) a payoff letter
evidencing payment in full and termination of the Debt in the event that any of
the Debt is paid by Purchaser at Closing, or (ii) evidence of the assignment of
the Debt from the Target Companies to the Seller or an Affiliate of Seller and
an assumption of the Debt by the Seller or an Affiliate of the Seller to the
extent that any Debt is removed from the Target Companies at or prior to
Closing.

1.2.3

Closing Payment

  Purchaser shall pay the remaining Forty-Four Million One Hundred Thousand
Dollars (US $44,100,000.00) of the Purchase Price, less the amount of any Debt
paid by Purchaser pursuant to Section 1.2.2 (the “Closing Payment”), on the
Closing Date by wire transfer of immediately available funds to an account
designated by Seller.

1.3

Excluded Assets and Liabilities

  Except as set forth in Section 1.4 with respect to the Option Assets, those
assets of the Target Companies described on Annex D (collectively, including the
Option Assets, the “Excluded Assets”) shall be assigned to a designated
Affiliate of Seller (other than the Target Companies) (the “Seller Excluded
Affiliate”) at or prior to Closing and shall be retained by such Seller Excluded
Affiliate and shall not be conveyed to Purchaser hereby.  Seller acknowledges
and agrees that (i) any Liabilities or obligations, including Taxes (including,
without limitation, Taxes of any Target Companies related to the Seller
Reorganization Transactions), relating to or arising out of the Excluded Assets
whether arising prior to, on or after the Closing Date and whether known or
unknown, disclosed or undisclosed, matured or unmatured, accrued, absolute or
contingent, and (ii) the liabilities set forth on Annex D (collectively, the
Liabilities and obligations described in clauses (i) and (ii), the “Excluded
Liabilities”) will be assumed by the Seller Excluded Affiliate at or prior to
Closing and shall be retained by such designated Seller Excluded Affiliate and
shall not be or become a Liability or obligation of the Target Companies from
and after the Closing, and Purchaser and the Target Companies shall be released
therefrom by Seller Excluded Affiliate and the parties hereto.

1.4

Purchase Option

1.4.1

Option Assets; Exercise

  Those rights, assets and operations of the Target Companies described on Annex
E (collectively, the “Option Assets”) shall be assigned to a designated,
newly-formed Affiliate of Seller (the “Seller Option Affiliate”) at or prior to
Closing and shall be retained by such Seller Option Affiliate and shall not be
conveyed to Purchaser hereby.  Purchaser shall have an exclusive option
(“Purchase Option”), exercisable in the sole discretion of Purchaser by
providing written notice received by Seller on or prior to January 31, 2015
(“Option Expiration Date”), to purchase (or cause a designated Affiliate of
Purchaser to purchase) from the Seller Option Affiliate all of the rights,
assets and operations set forth on Annex E (collectively, the “Option Assets”).
 The date on which Seller receives Purchaser’s written notice of intent to
exercise the Purchase Option shall be known as the “Option Exercise Date.”
 Until the Option Expiration Date, Seller shall provide to Purchaser, not more
than forty-five (45) days following the end of each calendar quarter, interim
quarterly and annual financial statements with respect to the Option Assets.
 For thirty (30) days following the Option Exercise Date, Seller shall provide
Purchaser with reasonable access during normal business hours to the facilities,
personnel, books and records of the Option Assets for the purpose of conducting
due diligence in order to determine whether or not to proceed with the closing
of the purchase of the Option Assets.  On or before the end of such thirty (30)
day period, Purchaser shall provide Seller with a confirmatory notice, in
writing, regarding whether or not Purchaser will proceed with the closing of the
Option Assets on the terms and subject to the conditions herein set forth.  If
Purchaser provides Seller with notice that it elects not to proceed with the
closing of the purchase of Option Assets, the Purchase Option shall not be
subject to further exercise by Purchaser until January 1, 2015.

1.4.2

Price of Option Assets

   The purchase price for the Option Assets shall be calculated in Pesos in
accordance with the formula set forth in this Section 1.4.2  and paid in cash in
U.S. dollars based on the average exchange rate of U.S. dollars to Mexican pesos
for the forty-five (45) days prior to the Option Exercise Date, and determined
as follows:

(a)

If the Option Exercise Date is on or before December 31, 2013, and the purchase
of the Option Assets is closed on or before February 15, 2014, the purchase
price for the Option Assets shall be 5.6 times a mutually agreed upon estimate
of Adjusted EBITDA for 2014.

(b)

If the Option Exercise Date is after December 31, 2013 but before January 31,
2015, or if the purchase of the Option Assets is closed after February 15, 2014,
the purchase price for the Option Assets shall be 6.1 times actual Adjusted
EBITDA for that portion of 2014 up to and including the Option Exercise Date and
a mutually agreed upon estimate of Adjusted EBITDA for the balance of 2014.

(c)

If the purchase price for the Option Assets is required to be based on a
mutually agreed upon estimate of Adjusted EBITDA for all or any portion of 2014,
then the parties will act in good faith to reasonably determine such amount in
accordance with this Agreement.  If Purchaser shall have provided notice of its
exercise of the Purchase Option prior to the Option Expiration Date and the
parties are unable to mutually agreed upon an estimate of Adjusted EBITDA for
all or any portion of 2014, then the parties shall use the actual Adjusted
EBITDA for the applicable portion of 2014 instead of such estimate.

1.4.3

Closing of Purchase Option

  In the event that Purchaser exercises the Purchase Option, the parties shall
cooperate to close the purchase of the Option Assets as soon as reasonably
possible after the Option Exercise Date and in any case within forty-five (45)
Days following the Option Exercise Date, using documents consistent in form and
content to those documents used in the transaction contemplated by this
Agreement; provided, that, in the event that the parties are unable to mutually
agree upon an estimate of Adjusted EBITDA as contemplated by Section 1.4.2(c),
the foregoing period shall be tolled and the parties shall cooperate to close
the purchase of the Option Assets as soon as reasonably possible after the date
on which actual Adjusted EBITDA for the applicable portion of 2014 is determined
and in any case within forty-five (45) Days following such date.

1.5

Treatment of Option Assets

  Prior to the Option Expiration Date, Seller shall use Commercially Reasonable
Efforts to cause the Seller Option Affiliate to (i) maintain the Option Assets
in good and marketable condition and operate the Option Assets in good faith in
accordance with Seller’s historical past practices prior to the Closing, and
(ii) hold separate Seller Option Affiliate and the Option Assets from any other
assets or operations of Seller or its Affiliates.  Prior to the Option
Expiration Date, Seller (i) shall not, and shall not permit any of its
Affiliates including Seller Option Affiliate to, directly or indirectly, assign,
transfer, convey, lease or Encumber any of the Option Assets outside the
Ordinary Course of Business, (ii) shall not, nor shall it permit any of its
Affiliates including Seller Option Affiliate or any of its respective Affiliates
and its respective Affiliates’ subsidiaries, officers, directors, managers,
stockholders, partners, employees, consultants, agents, accountants, counsel,
investment bankers, financial advisors or other representatives (collectively,
the “Representatives”) to, directly or indirectly, solicit, initiate,
facilitate, continue or encourage any Acquisition Proposal (as defined below)
from any person or entity or any group of persons or entities, continue or
engage in any discussion (other than informing any inquiring party that it is
not currently permitted to discuss any Acquisition Proposal) or negotiations
relating thereto, furnish any non-public information relating to the Option
Assets to any Person or group of Persons under circumstances where it could be
reasonably expected to lead to an Acquisition Proposal, or accept any
Acquisition Proposal, or (iii) shall not, nor shall it permit any of its
Affiliates including Seller Option Affiliate, to sell or transfer any equity
without Purchaser’s prior written consent and without binding commitments
reasonably satisfactory to Purchaser that the Purchase Option would remain in
full force and effect notwithstanding such sale or transfer.  For purposes of
this Agreement, “Acquisition Proposal” means any inquiry, proposal or offer,
whether written or oral, from any person or entity or any group of persons
and/or entities (other than Purchaser or its Affiliates) in connection with or
relating to any direct or indirect acquisition or purchase, in one or more
transactions of any kind, of the material Option Assets, Seller or the Seller
Option Affiliate or any of the stock, assets or business Seller or of the Seller
Option Affiliate, or any merger, consolidation, business combination or similar
transaction involving Seller or the Seller Option Affiliate.

1.6

Leases for Seller-Retained Properties

  Beginning on the Closing Date, Cash & Go shall lease from the Seller Option
Affiliate each of the four (4) properties that are included as part of Excluded
Assets described in Section 1.3 (the “Seller-Retained Properties”), pursuant to
lease agreements substantially in the form attached hereto as Exhibit C (the
“Lease Agreements”).

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER,
TARGET COMPANIES AND BURKES

As an inducement to Purchaser to enter into this Agreement, each of Seller, the
Target Companies and the Burkes, jointly and severally, intending that Purchaser
shall rely on such representations and warranties in connection with the
transactions set forth herein, represents and warrants to Purchaser, subject to
and except as disclosed in the “Disclosure Schedule” attached hereto and as
updated by the Seller prior to the Closing, and except as otherwise learned by
the Purchaser or its agents during their due diligence conducted on or prior to
the date hereof, the following matters in this Article 2 are true and accurate
in all material respects and will be true and accurate in all material respects
as of the Closing Date.

2.1

Capitalization.

2.1.1

Ownership Confirmed

  The authorized, issued and currently outstanding Membership Interests of
Parent and the authorized, issued and currently outstanding capital stock of
each of the Subsidiaries (collectively, the “Capital Stock” and, with the
Membership Interests, the “Target Company Equity”), and the holders thereof, are
set forth in Section 2.1 of the Disclosure Schedule.

2.1.2

Ownership

  Seller holds of record and beneficially owns, and has good and marketable
title to, all of the Membership Interests, which Membership Interests are set
forth next to its name in Section 2.1.2 of the Disclosure Schedule, and such
Membership Interests are free and clear of any Encumbrances, restrictions on
transfer (other than any restrictions under securities or similar Legal
Requirements), claims, taxes, security interests, options, warrants, rights,
contracts, calls, commitments, equities and demands.  Parent holds of record and
beneficially owns, and has good and marketable title to, all of the Capital
Stock of each of the Subsidiaries, which Capital Stock is set forth next to
Parent’s name in Section 2.1.2 of the Disclosure Schedule, and such Capital
Stock is free and clear of any Encumbrances, restrictions on transfer (other
than any restrictions under securities or similar Legal Requirements), claims,
security interests, options, warrants, rights, contracts, calls, commitments,
equities and demands.  The Target Company Equity has been duly authorized and
validly issued and is fully paid and nonassessable.  There is no option,
warrant, right, contract, call, put, or other agreement or commitment relating
in any way to any Target Company Equity (other than this Agreement) and there is
no voting trust, proxy, or other agreement or understanding with respect to the
voting of any Target Company Equity.  None of the outstanding Target Company
Equity (or any other securities of the Target Companies) was issued in violation
of securities laws or any other Legal Requirement.  Except for Parent’s
ownership of the Capital Stock, the Target Companies do not own or have any
contract to acquire, any equity securities or other securities of any Person or
any direct or indirect equity or owner interest in any other business.  At
Closing, Seller will transfer valid title to the Membership Interests to the
Purchaser, free and clear of any and all Encumbrances whatsoever.

2.2

Authority; Binding Agreement; No Conflict.

2.2.1

Power

  Each of Seller, the Burkes and Parent has full power and authority to execute
and deliver, and perform their obligations under this Agreement and to
consummate the transactions contemplated hereby, including, but not limited to
the execution and delivery of all documents and agreements set forth and
described herein, to the Knowledge of Seller, without obtaining the consent of
approval of any other Person, Governmental Authority or other entity of any kind
or description whatsoever.

2.2.2

Authorization; Binding Agreement

  The execution, delivery and performance of this Agreement (and all documents
set forth or described herein) by each of Seller, the Burkes and Parent has been
duly authorized by all necessary action on the part of Seller, the Burkes and
Parent.  This Agreement (and all documents set forth or described herein)
constitutes a legal, valid and binding obligation of Seller, the Burkes and
Parent, and, assuming the due authorization, execution and delivery by the other
parties hereto, is enforceable in accordance with its terms, except to the
extent that such validity, binding effect and enforceability may be limited by
applicable Bankruptcy, reorganization, insolvency, moratorium and other Legal
Requirements affecting creditors’ rights generally from time to time in effect
and to general equitable principles.

2.2.3

No Conflict; Required Filings and Consents

  Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the transactions contemplated by this Agreement or the
related documents being executed in connection herewith will, directly or
indirectly (with or without notice or lapse of time):

(a)

contravene, conflict with, or result in a violation of (i) any provision of the
Organizational Documents of Seller or the Target Companies, or (ii) any
resolution adopted by the board of directors or the stockholders of Seller or
the Target Companies; and in connection therewith, Seller hereby waives all
pre-emptive or preferential rights or rights of first refusal it may have under
Seller’s or the Target Companies’ Organizational Documents or applicable Legal
Requirements (if any such rights exist);

(b)

contravene, conflict with, or result in a violation of, or give any Governmental
Authority or other Person the right to challenge any of the transactions
contemplated by this Agreement or the related documents being executed in
connection herewith or to exercise any remedy or obtain any relief under, any
Legal Requirement Known to Seller or any Order Known to Seller to which Seller
or the Target Companies, or any of the assets owned or used by Seller or the
Target Companies, or any of the Target Company Equity, may be subject;

(c)

to the Knowledge of Seller, result in a violation of any of the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any license, permit,
certification, approval, or other authorization required by a Governmental
Authority that is held by Seller or the Target Companies or that otherwise
relates to the business of, or any of the assets owned or used by, Seller or the
Target Companies;

(d)

to the Knowledge of Seller, cause Purchaser or the Target Companies to become
subject to, or to become liable for the payment of, any U.S. tax;

(e)

to the Knowledge of Seller, result in a violation or breach of any provision of,
or give any Person the right to declare a default or exercise any remedy under,
or to accelerate the maturity or performance of, or to cancel, terminate, or
modify, any Material Contract to which Seller and/or the Target Companies is a
party; or

(f)

result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by Seller or the Target Companies.

2.3

Financial Statements.

(a)

Attached to Section 2.3(a) of the Disclosure Schedule are copies of (i) the
unaudited consolidated balance sheet of Cash & Go, pro forma to exclude the
Excluded Assets, the Excluded Liabilities and the Option Assets (the “Pro Forma
Business”), as of November 30, 2011 (“November Balance Sheet”), and (ii) the
unaudited consolidated income statement of the Pro Forma Business for the period
from January 1, 2011, through November 30, 2011 (collectively, the “2011
Financial Statements”) which fairly present on an accrual basis of accounting in
accordance with the books and records of Cash & Go consistent with past
practices the consolidated financial position and results of operations of the
Pro Forma Business, as of the respective dates of the 2011 Financial Statements
and for each of the period then ended (subject, in the case of unaudited interim
financial statements, to normal, recurring adjustments including year-end audit
adjustments).  The 2011 Financial Statements, accurately reflect all Liabilities
of the Target Companies Known to Seller as of November 30, 2011.

(b)

Attached to Section 2.3(b) of the Disclosure Schedule are copies of (i) the
audited consolidated balance sheets of Cash & Go as of December 31, 2009 and
December 31, 2010, and (ii) the audited consolidated income statements of Cash &
Go for the years ended December 31, 2009 and 2010 (collectively, the “Prior
Years’ Financial Statements” and together with the 2011 Financial Statements,
the “Financial Statements”) which fairly present in accordance with the
standards set forth in the auditor’s letter of Ernst & Young related to such
Financial Statements, as applicable, the consolidated financial position and
results of operations of the Target Companies, as of the respective dates of the
Prior Years’ Financial Statements and for each of the respective periods then
ended.

2.4

Distributions

  Except for reimbursements in the Ordinary Course of Business, during the
period commencing on October 15, 2011, the date specified in that certain Letter
of Intent between Purchaser and an Affiliate of Seller regarding the
transactions that are the subject of this Agreement, and continuing up to and
including the Effective Date, none of the Target Companies have made any
distribution of any nature, whether in the form of compensation, dividends,
bonus payments, or other form of distribution, to the Burkes, any family member
of the Burkes, any entity or organization owned by the Burkes or their family
members, or any other Person, except (i) for required interest payments due
under the Target Companies Notes, which totaled, in the aggregate, a maximum of
One Hundred Seventy-Five Thousand Dollars (US $175,000.00), and (ii) payment of
a portion of outstanding principal of the Target Companies Notes as expressly
set forth on Section 2.4 of the Disclosure Schedule to facilitate the Seller
Reorganization Transactions (i.e. CNGLH purchase of four parcels of land, BCSPH
purchase of Baja assets and related taxes).

2.5

Undisclosed Liabilities

  To the Knowledge of Seller the Target Companies have no Liabilities, except
for Liabilities (i) adequately reflected or reserved against on the November
Balance Sheet or (ii) incurred since the November balance sheet in the Ordinary
Course of Business consistent with past practices.

2.6

Compliance with Legal Requirements

  To the Knowledge of Seller, the Target Companies have not been and are not
currently in material violation of any federal or state Legal Requirement
applicable to the Target Companies or by which the Target Companies or any of
their rights, assets or properties is bound, and the Target Companies hold the
state and federal licenses, permits, certifications, approvals, and other
authorizations set forth in Section 2.6 of the Disclosure Schedule.  To the
Knowledge of Seller, none of the Target Companies is currently subject to any
fine, penalty, or Liability as the result of a failure to comply with any
federal or state Legal Requirement, and the Target Companies have not received
any notice of such noncompliance.  

2.7

Tax Matters.  

2.7.1

Taxes Paid or Accrued

  To the Knowledge of Seller, all Taxes owed by Seller or the Target Companies
or relating to the business or assets of Seller or the Target Companies (whether
or not shown on any Tax Return) have been paid or, in the case of current Taxes
not yet due or payable, are duly provided for in the November Balance Sheet.
 Such Taxes that become due prior to the Closing shall be paid prior to Closing
at Seller’s or the Target Companies’ expense, and any unpaid Taxes accrued prior
to Closing but not yet due shall not be in an amount that is material,
individually or in the aggregate, to Seller or the Target Companies.

2.7.2

Provisions for Unpaid Taxes

  To the Knowledge of Seller, the provisions for Taxes due by the Target
Companies (as opposed to any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) in the November Balance Sheet
are sufficient for all unpaid Taxes, whether or not disputed, of the Target
Companies as of November 30, 2011.  As of the Closing Date, such provisions for
Taxes, as adjusted for the passage of time through the Closing Date, will be
sufficient for the then-unpaid Taxes of the Target Companies.

2.7.3

Tax Returns

  To the Knowledge of Seller, the Target Companies have filed or caused to be
filed (on a timely basis, subject to any permissible extensions, since its
formation) all Tax Returns that are or were required to be filed by the Target
Companies pursuant to applicable Legal Requirements.  Purchaser agrees not to
reopen any tax years not brought to their attention by the Governmental
Authorities unless required by Legal Requirements.

2.7.4

Audits

  To the Knowledge of Seller, there are no audits, investigations or other
Proceedings threatened or pending by any Tax Authority related to any Tax.

2.7.5

Tax Status

  Parent is currently treated as a partnership for U.S. Federal Income Tax
purposes.

2.8

Property; Contracts.

2.8.1

Leased Property

  Section 2.8.1 of the Disclosure Schedule lists all real property leased or
subleased to or by the Target Companies, and has correct and complete copies of
such leases and subleases attached thereto (all of the foregoing are
collectively called the “Leases”).  To the Knowledge of Seller, each Lease is
legal, valid, binding, enforceable and in full force and effect.  

2.8.2

Personal Property

  The Target Companies have good title to their items of personal property free
and clear of all Encumbrances.  All tangible personal property of the Target
Companies other than Inventory is in good working order, operating condition and
state of repair, ordinary wear and tear excepted.  Section 2.8.2 of the
Disclosure Schedule lists each lease or other agreement or understanding
(including all amendments) under which any tangible personal property other than
Inventory having a cost or aggregate capital lease obligations in excess of Ten
Thousand Dollars (US $10,000.00) is held or used (indicating for each lease (i)
a description of the property leased thereunder, including location, (ii) the
term thereof and a description of any available renewal periods, (iii) the
rental and other material payment terms, (iv) the owner of the property subject
to such equipment lease and (v) whether any consents are required under such
lease in connection with the transactions contemplated by this Agreement).  The
personal property of the Target Companies shall include, without limitation, all
personal property of the Target Companies as of November 30, 2011, save and
except items written off or disposed of in Ordinary Course of Business.

2.8.3

Contracts

  Section 2.8.3 of the Disclosure Schedule lists all Material Contracts.
 Correct and complete copies of all Material Contracts have been provided to or
made available to the Purchaser.

2.9

Pawn Inventory

  To the Knowledge of Seller, the Pawn Inventory is suitable and usable for its
intended purpose as collateral in the Ordinary Course of Business, and the Pawn
Inventory balances shown on the Financial Statements (rather than in any notes
thereto) are presented on a cost basis in accordance with the past custom and
practice of the Target Companies.  Since the Effective Date, no Pawn Inventory
has been sold or disposed of except through redemptions by customers, or sales
or write-offs in the Ordinary Course of Business, consistent with past
practices.

2.10

Consigned Inventory

  To the Knowledge of Seller, all Consigned Inventory is salable in the Ordinary
Course of Business.  The Target Companies’ internal records accurately identify
Consigned Inventory as separate from Inventory.  The November Balance Sheet
shows the total cost basis of the Inventory and the Consigned Inventory in all
material respects.  Since the Effective Date, no Consigned Inventory has been
sold or disposed of except through redemptions by customers, or sales or
write-offs in the Ordinary Course of Business, consistent with past practices.

2.11

Sufficiency of Assets

  Notwithstanding the Excluded Assets, the assets, rights, properties and
equipment of the Target Companies, together with the Lease Agreements, are
sufficient to operate Cash & Go’s business in substantially the same manner
historically operated by Seller and Parent.

2.12

Books and Records

  To the Knowledge of Seller, complete copies of the minute books (containing
the records of meetings of stockholders, members and/or the board of directors),
and the stock/membership record books of the Target Companies through the
Effective Date have been provided to Purchaser.  To the Knowledge of Seller,
Section 2.12 of the Disclosure Schedule lists all material recurring obligations
of the Target Companies.

2.13

Proceedings and Litigation

  There is no Proceeding or litigation pending against the Target Companies, or
to the Knowledge of Seller, threatened against the Target Companies.

2.14

Intellectual Property

  The only material trademark used by the Target Companies to identify itself is
“Cash & Go,” or a derivative thereof, which is owned by Parent and a registered
trademark of Parent in Mexico, but not in the United States.  Seller has no
Knowledge that any other Person is infringing on the “Cash & Go” name.

2.15

Employee Matters

  To the Knowledge of Seller, the Target Companies and/or their affiliated
employee leasing company, Cash America S.A. de C.V., provide the payments and
benefits to all employees as required by Legal Requirements.  Seller advises
Purchaser that if Purchaser moves employees to a new company after Closing,
Seller has no Knowledge of the effects upon employees’ salaries or benefits,
including acceleration thereof, and advises Purchaser to consider such
possibility.

2.16

No Material Adverse Effect

  Since January 1, 2011, the Target Companies have conducted their business in
the Ordinary Course of Business and there has not been a Target Company Material
Adverse Effect.

2.17

Parent and All Access

  Except for its respective ownership of capital stock in Cash & Go and as set
forth on Section 2.17 of the Disclosure Schedule, as of the Closing Date neither
Parent nor All Access (i) conducts any business or other operations, (ii) holds
any right, title or interest (ownership, leasehold or otherwise) in any assets,
including, without limitation, any real property or any personal property
(tangible or intangible), (iii) is party to or subject to any contract,
agreement or similar arrangement, written or verbal, (iv) owns any capital stock
or other interest in any other person, or (v) is subject to any Liability,
indebtedness, commitment, lien, claim, encumbrance or obligation, whether known,
unknown, fixed, contingent or otherwise.  Seller has made available to Purchaser
as of the date hereof true and correct copies of all federal and state tax
returns filed by or on behalf of each of Parent and All Access in respect of any
of the preceding three (3) fiscal years.  Other than to the extent included in
the tax returns of Parent and All Access, no audited or unaudited balance sheets
or income statements have been prepared in respect of either Parent or All
Access.

2.18

Seller Reorganization Transactions

  Except with respect to the reorganization transactions undertaken by Seller,
all of which are expressly set forth on Section 2.18 of the Disclosure Schedule
(collectively, the “Seller Reorganization Transactions”), since December 31,
2010, each of Seller, Parent and All Access has been operated in the Ordinary
Course of Business.  Seller has made available to Purchaser as of the date
hereof true and correct copies all contracts, agreements, documents and
instruments executed or entered by Seller or any Affiliate of Seller (including
any of the Target Companies) in connection with the Seller Reorganization
Transactions.

2.19

Transaction Costs

  No finder, broker, agent or similar intermediary, or legal counsel, accounting
firm or any similar advisor, has acted for or on behalf of any Target Company
since January 1, 2011 in connection with the negotiation of this Agreement or
the consummation of the transactions contemplated hereby.  No fees or
disbursements have been, are or shall be payable by any Target Company to any
finder, broker, agent or similar intermediary, or any legal counsel, accounting
firm or similar advisor of Seller, Burkes or R. Burke in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER

As an inducement to Seller to enter into this Agreement, Purchaser represents
and warrants to Seller as follows, intending that Seller shall rely on such
representations and warranties in connection with the transactions set forth
herein:

3.1

Organization of Purchaser

  Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of the United States.  Purchaser has all requisite
company power and authority to own, lease and operate its assets and properties
and to carry on its business as now conducted.

3.2

Authority; Binding Agreement

3.2.1

Power

  Purchaser has full power and authority to execute and deliver, and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby, including, but not limited to the execution and delivery of all
documents and agreements set forth and described herein, without obtaining the
consent or approval of any other Person, governmental authority or other entity
of any kind or description.  To the Knowledge of Purchaser, there are no
filings, consents or approvals necessary on the part of Purchaser, Seller or the
Target Companies which are necessary in order to consummate the transactions
contemplated by this Agreement.

3.2.2

Authorization; Binding Agreement

  The execution, delivery and performance of this Agreement by Purchaser has
been duly authorized by all necessary action on the part of Purchaser.  Each of
this Agreement and the Note is a legal, valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except to the extent that
such validity, binding effect and enforceability may be limited by applicable
Bankruptcy, reorganization, insolvency, moratorium and other Legal Requirements
affecting creditors’ rights generally from time to time in effect and to general
equitable principles.  

3.2.3

Financial Ability

  Purchaser has the financial ability to pay the Purchase Price in the manner
provided in this Agreement.

3.3

Due Diligence

  Purchaser represents that it has conducted its own due diligence concerning
the Target Companies, their books, records and Financial Statements, and that
Purchaser is not relying on any written or unwritten representations from or
about the Target Companies or from Seller except those specifically made by
Seller in this Agreement, including the exhibits, annexes and Disclosure
Schedule.  

3.4

Post-Closing Covenants of Purchaser

3.4.1

Maintain Records

  Purchaser will maintain all books and records of the Target Companies until
all the indemnification obligations under Article 9 have ended.

ARTICLE 4
ACTIONS PRIOR TO CLOSING

The parties covenant and agree to take the following actions between the
Effective Date and the Closing Date:

4.1

Consents

  Each party will use its good faith efforts to obtain as soon as is practicable
such consents and approvals of, or waivers by, and make such filings with, all
third parties and governmental authorities set forth on Annex F.  

4.2

Conduct of Business Pending Closing

  Seller agrees that after the date of this Agreement and pending the Closing,
and except as otherwise consented to or approved by Purchaser in writing (which
consent or approval shall not unreasonably be conditioned or withheld and which
consent (or disapproval) shall be timely given), or except as otherwise provided
herein, Seller shall cause the following covenants to be satisfied:

4.2.1

Normal Course

  The Target Companies shall use Commercially Reasonable Efforts to carry on
their business in the Ordinary Course of Business and substantially in the same
manner as heretofore conducted, including without limitation making loans to
customers in accordance with the Target Companies’ past practices.  

4.2.2

Preserve Business

  The Target Companies shall use Commercially Reasonable Efforts to preserve
their organization intact, to retain their present employees and to preserve the
goodwill of the Target Companies’ suppliers, customers and others having
business relations with the Target Companies, including, but not limited to,
payment of all obligations to trade creditors consistent with the Target
Companies’ past practices.

4.2.3

Comply with Legal Requirements and Obligations

  The Target Companies shall use Commercially Reasonable Efforts to perform all
their material obligations under agreements, including lease agreements,
relating to or affecting the assets, properties and rights of the Target
Companies and comply with all Legal Requirements within Knowledge of Seller
which if violated might reasonably result in a Target Company Material Adverse
Effect.  

4.3

Maintain and Protect Assets

  Seller shall cause the Target Companies to continue all normal and customary
repairs, servicing, replacement, and upkeep of its equipment, properties and
facilities, so as to maintain such equipment, properties and facilities in as
good working order and condition as at present, ordinary wear and tear excepted.
 

4.4

Restrictions on Activities

  Seller shall ensure that the Target Companies shall not:

4.4.1

Amendments

  Amend their Organizational Documents in any way, or amend any Material
Contract in such a way that would have a Target Company Material Adverse Effect
on the transactions contemplated by this Agreement.  

4.4.2

Capital Stock

  Issue or sell any Target Company Equity or any securities convertible into or
exchangeable for any such Target Company Equity or any options, warrants or
other rights calling for or permitting the issuance, transfer, sale or delivery
of any such Target Company Equity or securities, or otherwise enter into any
arrangement or contract with respect to any such Target Company Equity or
securities or make any other changes in its capital structure.

4.4.3

Merger

  Merge or consolidate or agree to a merger or consolidation with or into any
corporation or other entity;  

4.4.4

Borrowings

  Borrow or agree to borrow any funds or incur, or assume or become subject to,
whether directly or by way of guarantee or otherwise, any obligation or
liability with respect to the operation of the business of the Target Companies,
including without limitation indebtedness for money borrowed or purchase money
indebtedness, except obligations and liabilities incurred in the Ordinary Course
of Business and not exceeding Twenty-Five Thousand Dollars (US $25,000.00),
except as consented to or approved by Purchaser in writing or pursuant to the
Seller Reorganization Transactions;

4.4.5

Discharge of Other Parties

  Pay, discharge or satisfy any claim, liability or obligation relating to the
Target Companies, other than the payment, discharge or satisfaction of any
claim, liability or obligation in the Ordinary Course of Business or pursuant to
the Seller Reorganization Transactions; (including costs and expenses related to
this transaction;

4.4.6

Liens

  Permit or allow any of the properties or assets of the Target Companies to be
subject to any Encumbrance of any kind, or sell, assign, lease, transfer or
otherwise dispose of any such properties or assets, except, in each case, in the
Ordinary Course of Business;

4.4.7

Inventory and Consigned Inventory

  Make sales of Pawn Inventory or Consigned Inventory other than in the Ordinary
Course of Business and consistent with the historical practices of the Target
Companies, or write down or up the value of the Pawn Inventory or Consigned
Inventory of the Target Companies, except for write-downs, write-ups and
write-offs in the Ordinary Course of Business;

4.4.8

Compensation

  Except in the Ordinary Course of Business, or expressly set forth in Section
4.12 or as required by Legal Requirements, adopt or amend any compensation plan,
or grant, or become obligated to grant, any general increase in the compensation
of officers or employees of the Target Companies (including any such increase
pursuant to any compensation plan) or any increase in the compensation payable
or to become payable to any such officer, employee, consultant or agent, make
any change in any compensation plan or other employee welfare or benefit
arrangement except pursuant to existing compensation plans or enter into any
employment or similar agreement or arrangement (excluding immaterial oral
agreements or arrangements) with any employee of the Target Companies;

4.4.9

Capital Expenditures

  Make any capital expenditure or enter into any contract or commitment therefor
or incur or agree to incur any liability therefor, relating to the Target
Companies, except in the Ordinary Course of Business or to replace a capital
item that fails to operate properly, or if such expenditure or commitment does
not exceed Ten Thousand Dollars (US $10,000.00);

4.4.10

Additional Employees

  Hire additional employees except in the Ordinary Course of Business;

4.4.11

Accounting Methods

  Make any material change in accounting methods, except for improvements and
corrections thereto that have been discussed with Purchaser during their due
diligence;

4.4.12

Waiver of Contract Rights

  Waive any material right under any Material Contract or terminate or fail to
renew any Material Contract, if any such waiver or termination would have a
Target Company Material Adverse Effect; or

4.4.13

Encumbrance of Assets

  Encumber any of the Target Companies’ assets.

4.5

Distributions

  Notwithstanding any other provision of this Agreement, except for
reimbursements in the Ordinary Course of Business and as provided in this
Agreement, the Target Companies shall not make any distribution of any nature,
whether in the form of compensation, dividends, bonus payments, or other form of
distribution, to the Burkes, any family member of the Burkes, any entity or
organization owned by the Burkes or their family members, or any other Person,
except for (i) for required interest payments due under the Target Companies
Notes, which totaled, in the aggregate, a maximum of One Hundred Seventy-Five
Thousand Dollars (US $175,000.00), and (ii) payment of a portion of outstanding
principal of the Target Companies Notes as expressly set forth on Section 2.4 of
the Disclosure Schedule to facilitate transaction related restructuring (i.e.
CNGLH purchase of four parcels of land, BCSPH purchase of Baja assets and
related taxes) pursuant to the Seller Reorganization Transactions.

4.6

Disclosure Schedule Update

  From and after the Effective Date until the Closing Date, Seller shall
promptly notify Purchaser, by written update to the Disclosure Schedule, of the
occurrence or non-occurrence of any event which would be likely to cause any
representation to not be true as of the Closing.

4.7

Access and Due Diligence Investigation

  Purchaser acknowledges that Seller has, and has caused the Target Companies
and their Representatives to, (i) afford Purchaser and its Representatives and
prospective lenders and their Representatives (collectively, “Purchaser’s
Advisors”) full and free access to the Target Companies’ personnel, properties,
books and records, and other documents and data, (ii) afford Purchaser and
Purchaser’s Advisors full and free access to all suppliers, customers,
landlords, creditors and others having any business relationship with the Target
Companies, (iii) furnish Purchaser and Purchaser’s Advisors with copies of all
such contracts, books and records, and other existing documents and data as
Purchaser have requested, and (iv) furnish Purchaser and Purchaser’s Advisors
with such additional financial, operating, and other data and information as
Purchaser has requested.  

4.8

No Negotiation

  Until such time, if any, as this Agreement is terminated pursuant to Article
7, Seller will not, and will cause the Target Companies’ directors not to,
directly or indirectly solicit, initiate, or encourage any inquiries or
proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any unsolicited inquiries or proposals from, or
enter any agreement or arrangement with, any Person (other than Purchaser)
relating to any transaction involving the sale of the business or assets of the
Target Companies, or any of the capital stock of the Target Companies, or any
merger, consolidation, business combination, or similar transaction involving
the Target Companies.

4.9

Reasonable Efforts

  All parties will use Commercially Reasonable Efforts and cooperate with the
other parties to cause the conditions to Closing to be satisfied.

4.10

Store Activity Reports

  From the Effective Date to the Closing, Seller shall provide to Purchaser a
daily activity report (for the day prior) for each of the Target Companies’
stores (the “Store Activity Reports”).  The Store Activity Reports shall list
the daily activities of each individual store, including pawn loans and Pawn
Inventory balances.  Purchaser shall have the right to verify the Store Activity
Reports, by a physical examination of the actual items of Pawn Inventory and
Consigned Inventory.  From and after January 1, 2012 through the Closing, Seller
represents, warrants and agrees that there shall be no wholesaling or scrapping
of jewelry, and only normal retail of Pawn Inventory has occurred and shall be
permitted.

4.11

Disregarded Entity Status

  Prior to Closing, Seller shall make no election contrary to disregarded entity
status and shall take no position to the contrary to disregarded entity status
on any Tax Return.

ARTICLE 5
CONDITIONS TO CLOSING

5.1

Conditions to Obligations of Seller

  The obligations of Seller to consummate the transactions provided for in this
Agreement are subject to the fulfillment or written waiver, on or prior to the
Closing Date, of each of the following conditions:

5.1.1

Covenants; Representations

  Purchaser shall have performed all agreements and covenants required hereby to
be performed by it prior to or on the Closing Date, shall have paid the Purchase
Price as described in Section 1.2 and made all deliveries at Closing required of
Purchaser by this Agreement, and all representations and warranties of Purchaser
shall continue to be true and correct as of the Closing Date.

5.1.2

Consents

  All consents, approvals and waivers from Governmental Authorities and other
Persons Known to Purchaser necessary to permit the transactions contemplated by
this Agreement as set forth on Annex F shall have been obtained.  

5.1.3

Authorization from Purchaser

  Purchaser shall have taken all actions necessary in connection with the
approval and authorization of the transactions contemplated hereby and all
certificates, agreements, instruments and documents mentioned herein or incident
to any such transaction contemplated hereunder.

5.1.4

Purchaser Note

  Purchaser shall deliver to Seller the Purchaser Note, duly executed by
Purchaser.

5.1.5

Lease Agreements

  Purchaser shall deliver to Seller the Lease Agreements, duly executed by Cash
& Go.

5.2

Conditions to Obligations of Purchaser

  The obligations of Purchaser to consummate the transactions provided for in
this Agreement are subject, in the reasonable judgment of Purchaser, to the
satisfaction or written waiver, on or prior to the Closing Date, of each of the
following conditions:  

5.2.1

Membership Interest Assignment

  Seller shall deliver to Purchaser an assignment of the Membership Interests in
the Target Companies conveyed by Seller, free and clear of any Encumbrances duly
executed by Seller.

5.2.2

Required Consents

  The consents, approvals, permits of, authorizations from, notifications to and
filings with any Governmental Authorities necessary to permit the transactions
contemplated by this Agreement as set forth on Annex F shall have been obtained.
 Annex F lists the Persons whose consent the parties have identified as being
required prior to Closing (the “Required Consents”).  Seller shall deliver to
Purchaser a duly executed copy of each Required Consent.

5.2.3

Resignation of Target Companies’ Directors and Officers

  Each member of the Target Companies’ board of directors and all of the Target
Companies’ officers shall have delivered a written resignation and release to
Purchaser providing their irrevocable resignation of their respective offices
with the Target Companies in writing, signed in original and effective as of the
Closing Date, substantially in the form attached hereto as Exhibit D.

5.2.4

Assignment and Assumption Agreements

  Seller shall deliver to Purchaser a copy of assignment and assumption
agreements, with respect to the Excluded Assets, the Excluded Liabilities and
the Option Assets.

5.2.5

License Agreement

  Seller and Purchaser shall have entered into a license agreement (the “License
Agreement”), substantially in the form attached hereto as Exhibit E.

5.2.6

Employee Leasing Agreement

  That certain Employee Leasing Agreement, dated January 9, 2009, between Cash
America S.A. DE C.V. (“Seller Employment Affiliate”) and Cash & Go (“Employee
Leasing Agreement”) shall remain in full force and effect.

5.2.7

Authorization from Seller

  Seller shall have provided to Purchaser documentation sufficient to evidence
Seller’s express waiver to any preferential right or right of first refusal to
acquire the Target Company Equity that the Target Companies’ Organizational
Documents and/or applicable Legal Requirements might accord Seller.

5.2.8

No Material Adverse Effect

  There shall not have been any Target Company Material Adverse Effect since the
Effective Date.

5.2.9

Covenants; Representations

  Seller shall have performed all agreements and covenants required hereby to be
performed by it prior to or at the Closing Date, shall have made all deliveries
at Closing required of Seller by this Agreement, and all representations and
warranties of Seller herein as of the date hereof shall continue to be true and
correct as of the Closing Date, with the exception of changes occurring in the
Ordinary Course of Business or in accordance with Seller’s covenants under
Article 4 hereof.

ARTICLE 6
THE CLOSING

6.1

Closing Date

  The parties intend for the closing of the transactions contemplated by this
Agreement (“Closing”) to take place at 10:00 a.m. CST on January 10, 2012, at
the offices of Purchaser, 690 East Lamar Blvd., Suite 400, Arlington, TX  76011,
or on such other date and at such other place as the parties mutually may agree
in writing.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.  All conditions set forth
in Article 5 must be satisfied or waived by the Closing Date (excluding
conditions that, by their terms, cannot be satisfied until the Closing Date).
 Any condition to Closing may be waived only in writing by the party for whose
benefit such condition is included, provided however that any condition not
waived in writing shall be deemed waived at the time the Closing actually
occurs.  The Closing shall take place by exchange of documents electronically,
via overnight courier, facsimile, or messenger or at such physical location as
is mutually agreeable to the parties.  The actual date and time on which the
Closing takes place shall be known as the “Closing Date.”  

6.2

Seller’s Closing Deliveries

  At the Closing and subject to the terms and conditions contained in this
Agreement, Seller shall deliver or cause to be delivered to Purchaser the
following:

6.2.1

A certification of the entries in the Target Companies’ record books evidencing
the conveyance of the Target Company Equity to Purchaser free and clear of any
Encumbrances (provided, however, that the certificates issued to Purchaser may
have restrictions noted thereon as required by Legal Requirements, including any
applicable securities laws).

6.2.2

Documents required by Section 5.2.

6.3

Purchaser’s Closing Deliveries

  At the Closing and subject to the terms and conditions contained in this
Agreement, Purchaser shall deliver or cause to be delivered to Seller the
following:

6.3.1

The Closing Payment, in accordance with Section 1.2.3.

6.3.2

Documents required by Section 5.1.

6.4

Simultaneous Deliveries and Action

  All deliveries to be made or other actions to be taken at the Closing shall be
deemed to occur simultaneously, and no such delivery or action shall be deemed
complete until all such deliveries and actions have been completed or the
relevant parties have agreed to waive such delivery or action.  If the Closing
does not occur, any delivery made or other action taken in anticipation of the
Closing shall be deemed not to have occurred and be without force or effect.

ARTICLE 7
TERMINATION

7.1

Termination

  This Agreement may be terminated at any time prior to the Closing as follows:

(a)

by Purchaser or Seller if any court of competent jurisdiction or Governmental
Authority issues an order, decree or ruling or takes any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, which order, decree or ruling has not been stayed or rescinded
within fifteen (15) days of issuance;

(b)

by Purchaser, if, Seller, the Burkes or the Target Companies have breached any
of their representations, warranties, covenants or other agreements set forth in
this Agreement or any such representation or warranty shall have become untrue
after the Effective Date (in either case, a “Seller Terminating Breach” ), and
such breach (i) would give rise to the failure of a condition set forth in
Section 5.2, and (ii) is incapable of being cured or has not been cured within
thirty (30) Days after the breaching party receives written notice of such
breach;

(c)

by Seller, if Purchaser has breached any of its representations, warranties,
covenants or other agreements set forth in this Agreement or any such
representation or warranty shall have become untrue after the Effective Date (in
either case, a “Purchaser Terminating Breach”) ), and such breach (i) would give
rise to the failure of a condition set forth in Section 5.1, and (ii) is
incapable of being cured or has not been cured within thirty (30) Days after
Purchaser receives written notice of such breach;

(d)

by Purchaser, if any of the conditions set forth in Section 5.2 have not been
fulfilled by the Closing Date, or if it becomes certain that any of such
conditions will not be fulfilled by January 31, 2012;

(e)

by Seller, if any of the conditions set forth in Section 5.1 have not been, or
if it becomes certain that any of such conditions will not be, fulfilled by
January 31, 2012;

(f)

at any time with the mutual written consent of Purchaser and Seller.

7.2

Effect of Termination

  If this Agreement is terminated as provided in this Article 7, this Agreement
shall forthwith become void and have no effect, without liability on the part of
any party, its directors, officers or stockholders, provided, however, that
nothing contained in this Agreement shall relieve any party from Liability for
any breach of this Agreement occurring before such termination.

ARTICLE 8
ACTIONS AND OBLIGATIONS AFTER CLOSING

8.1

Further Assurances

  On and after the Closing Date, each party shall take all appropriate action,
use Commercially Reasonable Efforts, and execute any documents, instruments or
conveyances of any kind which may be reasonably necessary or advisable to carry
out any of the provisions hereof.  Seller will cooperate with the Purchaser
after the Closing Date to terminate any outstanding powers of attorney issued by
the Target Companies and to transfer signatory authority over any bank accounts
of the Target Companies to individuals designated by Purchaser.  Purchaser will
cooperate with Seller after the Closing Date to separate the Baja Stores (the
Option Assets) from the Cash & Go stores on the Target Companies’ POS system
(Compupawn) within ten (10) days following the Closing Date.

8.2

Transfer Tax

  In the event any U.S. Governmental Authority imposes any Tax on the sale of
the Membership Interests to Purchaser pursuant to this Agreement, Seller shall
pay any such Tax.  In the event any Mexican Governmental Authority imposes any
Tax on the sale of the Membership Interests to Purchaser pursuant to this
Agreement (the “Mexican Transaction Tax” ), Purchaser and Seller shall each pay
50% of any such Mexican Transaction Tax subject to the following: (i) Seller
shall reimburse Purchaser for the full amount of any reduction of Seller’s U.S.
Taxes as a result of any Mexican Transaction Tax paid by Purchaser or the Target
Companies (the “US Tax Benefit”), (ii) the amount of the Mexican Transaction Tax
shall be reduced by the U.S Tax Benefit in the circumstance described in clause
(i) above (the Mexican Transaction Tax, as so reduced by the US Tax Benefit,
“Net Mexican Transaction Tax”), and (iii) Seller’s 50% portion of the Net
Mexican Transaction Tax shall not exceed Two Million Five Hundred Thousand
Dollars (US$2,500,000) in the aggregate.  Other than as set forth in this
Section 8.2, Seller shall have no further obligation to pay any Mexican
Transaction Tax.  Seller shall retain the right to any U.S. Tax Benefit accruing
to Seller or its Affiliates from any payment to Purchaser described in this
Section 8.2.  In the event either party is required to pay any Tax referenced in
this Section 8.2 by reason of the other party’s failure to make such payment,
such other party shall promptly reimburse the party therefor.  For the avoidance
of doubt, the foregoing shall not apply in respect of the Seller Reorganization
Transactions or the transactions in respect of the Excluded Assets and Excluded
Liabilities, for which Seller agrees to satisfy or reimburse Purchaser or the
Target Companies for any U.S. or Mexico Tax related in any way to any and all of
such transactions.

8.3

Tax Audits

  In the event either Seller or Purchaser are notified that the Target Companies
are the subject of any audit or other inquiry from any Tax Authority, such party
will, to the extent legally permissible, notify the other party of such audit or
inquiry and from time to time will notify such other party of the status of any
such audit, and will reasonably cooperate with the other in resolving such
audit.

8.4

Seller and Burkes Covenants

  Each of Seller, the Burkes and R. Burke agrees that, for a period of five (5)
years, commencing on the Closing Date (the “Seller Restricted Period”), such
Seller, the Burkes and R. Burke will not, and shall cause their respective
Affiliates to not, directly or indirectly, own, open, manage, operate, act as an
officer, director, consultant, advisor, independent contractor, shareholder,
partner, lender, agent, owner or principal of or become employed in a Pawnshop
business whose retail stores are physically located within the United States or
Mexico (the “Seller Restricted Territory”).  It shall not be a violation of this
covenant for Seller to: (i) reside or do business (other than as prohibited in
this Section) in the Seller Restricted Territory during the Seller Restricted
Period, (ii) own not more than three percent (3%) in the aggregate of the stock
of any private entity or entity actively trading its securities in any domestic
or foreign market, regardless of whether such entity directly, or through an
Affiliate, subsidiary, or related company, owns or operates a Pawnshop whose
retail stores are physically located in the Restricted Territory, or (iii)
engage in business activity by remote means, including, without limitation, by
use of telephone, cellular telephone, pager, Blackberry, smartphone or similar
device, PDA, internet, facsimile, and email, even if such business activity
concerns Pawnshops, provided such business activity is not performed for or on
behalf of any person or company that owns or operates a Pawnshop whose retail
stores are physically located within the Seller Restricted Territory during the
Seller Restricted Period.  In addition, Seller, the Burkes and R. Burke agree
not to, and to cause their respective Affiliates not to, Knowingly solicit
customers or Knowingly recruit employees of the Target Companies or Purchaser
within the Seller Restricted Territory during the Seller Restricted Period.
 Notwithstanding anything to the contrary in this Section 8.4, the foregoing
shall not prohibit (i) engaging in general advertising by any means, including
radio, television, internet or print, for employees or customers with respect to
the activities set forth on Annex G, (ii) hiring, recruiting or soliciting for
employment any employees of the Target Companies which Purchaser has notified
either Seller or the employee that their employment has been terminated, or
(iii) engaging in the activities set forth on Annex G.  Should any provision of
this Section 8.4 be determined by a court or arbitration tribunal to be
unreasonable and/or unenforceable, such provisions shall be reformed by said
court or arbitration tribunal so as to afford Target Companies, Purchaser and/or
their respective successor(s), the maximum protection deemed reasonable and
enforceable under the law.  Seller unconditionally represents and warrants to
Purchaser that the restrictions in this Section 8.4 are reasonable and necessary
to protect the goodwill and business interests of the Target Companies and
Purchaser.  Seller agrees not to challenge the enforceability of this Section
within the Seller Restricted Territory within the Seller Restricted Period.
 Seller acknowledges that Purchaser is entering into this Agreement in reliance
upon the foregoing representation and warranty of Seller.

8.5

Purchaser Covenants

  Purchaser agrees that, for the period commencing on the Closing Date and
ending upon the earlier of (i) the Option Expiration Date, or (ii) Seller’s
receipt of Purchaser’s written waiver of the Purchase Option (the “Purchaser
Restricted Period”), Purchaser will not, directly or indirectly, own, open,
manage, operate, act as an officer, director, paid consultant, paid advisor,
independent contractor, shareholder, partner, lender, agent, owner or principal
of or become employed in a Pawnshop business whose retail stores are physically
located within the State of Baja California Sur, Mexico (the “Purchaser
Restricted Territory”).  It shall not be a violation of this covenant for
Purchaser to: (i) reside or do business (other than as prohibited in this
Section) in the Restricted Territory during the Restricted Period, (ii) own not
more than three percent (3%) in the aggregate of the stock of any private entity
or entity actively trading its securities in any domestic or foreign market,
regardless of whether such entity directly, or through an Affiliate, subsidiary,
or related company, owns or operates a Pawnshop whose retail stores are
physically located in the Restricted Territory, or (iii) engage in business
activity by remote means, including, without limitation, by use of telephone,
cellular telephone, pager, Blackberry, smartphone or similar device, PDA,
internet, facsimile, and email, even if such business activity concerns
Pawnshops, provided such business activity is not performed for or on behalf of
any person or company that owns or operates a Pawnshop whose retail stores are
physically located within the Purchaser Restricted Territory during the
Purchaser Restricted Period.  In addition, Purchaser agrees not to Knowingly
solicit customers or Knowingly recruit employees of Seller within the Purchaser
Restricted Territory during the Purchaser Restricted Period.  The foregoing
shall not prohibit general advertising by any means, including radio,
television, internet or print, for employees or customers.  Should any provision
of this Section 8.5 be determined by a court or arbitration tribunal to be
unreasonable and/or unenforceable, such provisions shall be reformed by said
court or arbitration tribunal so as to afford Seller and/or its respective
successor(s), the maximum protection deemed reasonable and enforceable under the
law.  Purchaser unconditionally represents and warrants to Seller that the
restrictions in this Section 8.5 are reasonable and necessary to protect the
goodwill and business interests of Seller.  Purchaser agrees not to challenge
the enforceability of this Section within the Purchaser Restricted Territory
within the Purchaser Restricted Period.  Purchaser acknowledges that Seller is
entering into this Agreement in reliance upon the foregoing representation and
warranty of Purchaser.

8.6

Transition Services

  Seller agrees that, for the period commencing on the Closing Date and ending
180 Days following the Closing Date, Seller shall provide transition services to
the Purchaser.  Seller shall be responsible for and pay all salary, employee
benefit costs and other expenses in connection with such transition services
provided by Craig Stamps, Jorge Parga and Martha Valdez, except that Purchaser
shall be responsible for and pay any reasonable, documented travel and similar
business expenses incurred in connection with such transition services.  The
transition services shall consist of the items described below and be performed
by the following individuals and during the following time periods:

(a)

for the services of Jorge Parga, up to 100% of his working time during the
forty-five (45) Day period immediately following the Closing Date, and up to 50%
of his working time during the next forty-five (45) Day period thereafter, and
up to 25% of his working time for the next ninety (90) Day period thereafter;

(b)

for the services of Craig Stamps, up to 25% of his working time for the 180 Days
immediately following the Closing Date;

(c)

services of Seller personnel as may be reasonably required to conduct and
complete an audit by Cash & Go’s third-party auditor with respect to the
consolidated balance sheet of Cash & Go as of December 31, 2011, and
consolidated income statements of Cash & Go for the year ended December 31,
2011;

(d)

services of Seller personnel as may be reasonably required to prepare and file,
subject to Purchaser’s right of prior review, comment approval, any applicable
state of federal tax returns for any of the Target Companies for the year ended
December 31, 2011; and

(e)

accounting and administrative support from Martha Valdez, or an equivalent
person(s), as needed for sixty (60) Days immediately following the Closing Date.

8.7

Employee Transition

(a)

The parties agree that a transition period shall apply for a period of following
the Closing not to exceed sixty (60) days, subject to such earlier termination
as may be requested by Purchaser, in its sole discretion, on at least three (3)
days’ prior written notice (the “Employee Transition Period”) during which
employees historically used in the operation of the Target Companies’ business
(the “Cash & Go Employees”)  shall remain employed by Seller Employment
Affiliate.  During the Employee Transition Period, the Cash & Go Employees shall
remain employees of Seller Employment  Affiliate and shall be made available to
the Pro Forma Business on the terms of the Employee Leasing Agreement.
 Notwithstanding anything to the contrary contained in the Employee Leasing
Agreement, Seller Employment Affiliate shall be directly responsible for all
payroll, employee benefit and other costs and expenses incurred in connection
with its obligations under this Section 8.7, and in consideration thereof
Purchaser shall pay to Seller Employment Affiliate amounts, monthly in Pesos, as
reflect the reasonable, documented out of pocket costs of Seller Employment
Affiliate therefor, plus three and one-half percent (3.5%), to be increased to 7
percent  after the Employee Transition Period.

(b)

Subject to the application of Purchaser’s or its applicable Affiliate’s normal
pre-hire employee screening processes, at or prior to the end of the Employee
Transition Period, Purchaser shall, or shall, without further consideration
therefor, cause one or more of its Affiliates to, make offers of employment to
all of the then-current Cash & Go Employees and all such Cash & Go Employees who
accept such offers (collectively, the “Continuing Employees”) shall be
terminated as employees of Seller Employment Affiliate and transferred to and
become employees of Purchaser or its applicable Affiliate.  Purchaser and Seller
shall use, and cause Purchaser’s Affiliates and  Seller Employment Affiliate,
respectively, to use, commercially reasonable best efforts to facilitate and
effectuate the transfer of the all of the Cash & Go Employees to Purchaser or
its Affiliate as contemplated by this Section 8.7.

(c)

Notwithstanding the foregoing, nothing in this Agreement, whether express or
implied, shall (i) create any right or entitlement of any specific Person or
Persons to continued employment with Seller Employment Affiliate, Purchaser or
any Affiliate of Purchaser or (ii) be treated as an amendment or other
modification of any employee benefit plan of Seller Employment Affiliate or any
employee benefit plan maintained by Purchaser or any of its Affiliates.

(d)

On or before the 30th day following the Closing Date, Purchaser shall provide
Seller with a list of those employees who will not be Continuing Employees for
Purchaser.  Purchaser and Seller acknowledge and agree that Craig Stamps, Jorge
Parga and Martha Valdez shall not be designated as Continuing Employees and that
these individuals will assist in the transition services listed in Section 8.6.

8.8

Licenses and Permits

  For a period of ninety (90) Days following the Closing, Date, Seller shall use
Commercially Reasonable Efforts to provide assistance to the Purchaser in
connection with Purchaser’s efforts to obtain the licenses and permits set forth
on Annex H.  The Basket shall be reduced by an amount of up to One Hundred Fifty
Thousand Dollars (US$150,000) for (i) the actual cash out-of-pocket costs and
expenses paid by the Purchaser within twelve (12) months after the Closing Date
in order for the Purchaser to obtain the licenses and permits set forth on Annex
H, and (ii) Losses incurred by Purchaser within twelve (12) months after the
Closing Date related to shut down costs (including, without limitation, fees,
expenses, penalties and legal costs associated therewith) and lost profits
arising from a store shut down because of a material deficiency in any licenses
and permits set forth on Annex H.  Notwithstanding anything else contained in
this Agreement, Seller shall have no liability to the Purchaser for any Losses
related to any local licenses and permits, other than the foregoing reduction to
the Basket.  

ARTICLE 9
INDEMNIFICATION

9.1

 Representations and Warranties

9.1.1

Survival

  Each representation and warranty in Articles 2 and 3 and the post-Closing
obligations of the Parties set forth in Article 8 shall survive for a period of
thirty (30) months following the Closing Date; provided, however, that the
representations and warranties set forth in Sections 2.1, 2.2, 2.7, 3.1 and 3.2
shall survive until the expiration of all applicable statutes of limitations
with respect to matters addressed therein (including any extension or tolling
thereof).  Except as otherwise provided in this Agreement, Purchaser’s and
Seller’s sole and exclusive remedy for any breach of a representation or
warranty under Article 2 or Article 3 shall be to make a claim for indemnity
under this Article 9.  With respect to a breach by the Parties of their
respective post-Closing obligations under Article 8 of this Agreement, the
non-breaching party may make a claim for indemnity under this Article 9 and may
also seek equitable, injunctive, and other monetary relief damages as allowed by
this Agreement and applicable Legal Requirements.

9.1.2

Scope

  Representations and warranties made by Seller, the Target Companies and the
Burkes shall be deemed to include statements made in this Agreement and in the
Disclosure Schedule.

9.2

Indemnification

9.2.1

Indemnity by Seller

  Seller and the Burkes shall jointly and severally indemnify and hold harmless
Purchaser, the Target Companies, and their respective employees, officers,
directors, attorneys, agents and representatives (the “Purchaser Indemnified
Parties”) from and against any costs or expenses (including attorneys’, experts’
and consultants’ fees), judgments, fines, penalties, losses, claims, Liabilities
and damages (collectively, “Losses”) that are the result of, arise out of or
relate to:

(i) any breach of any representation or warranty or failure to perform any
covenant made by or on behalf of Seller in this Agreement;

(ii) any Excluded Assets or Excluded Liabilities;

(iii) any Liabilities of Seller, Parent or All Access to the extent not related
to Cash & Go;

(iv) any Liabilities not included in the November Balance Sheet or accrued in
the Ordinary Course of Business thereafter, other than Liabilities with respect
to (A) matters specifically addressed in the representations and warranties in
Article 2 of this Agreement; and (B) Taxes, licenses and permits and employee
matters which are separately addressed elsewhere in this Agreement;

(v) Taxes, whether Known or not, owed by (a) the Target Companies for periods
prior to and including the Closing in excess of amounts accrued on the November
Balance Sheet, (b) the Target Companies, Purchaser or Seller as a result of the
Seller Reorganization Transactions or any of the transactions related to the
Excluded Assets and the Excluded Liabilities, and (c) except as provided in
Section 8.2 of this Agreement, the Target Companies, Purchaser or Seller as a
result of the sale of the Membership Interests pursuant to this Agreement
 (collectively, “Specified Tax Losses”) ; provided, that, any obligation of
Seller and the Burkes in respect of Specified Tax Losses under clause (a) shall
be reduced by the amount, if any, of (A) any 2011 overpayment of Taxes for such
periods prior to or including the Closing by the Target Companies that results
in a Tax refund or reduction in Taxes paid by such Target Companies following
the Closing, and (B) any 2011 net tax benefit to Purchaser associated with the
Target Companies; and

(vi) any Liabilities in respect of (a) employee claims by employees of the
Target Companies or Cash America S.A. de C.V. arising during or in respect of
any period prior to the Closing Date; (b) any employee claims by employees of
the Target Companies or Cash America S.A. de C.V. arising during or in respect
of any period within thirty (30) Days following the Closing Date related to
termination and/or severance and (c) any employee claims by employees of the
Target Companies or Cash America S.A. de C.V. who do not become Continuing
Employees as contemplated by Section 8.7 (collectively, “Specified Employee
Losses”).




9.2.2

Indemnity by Purchaser

  Purchaser shall indemnify and hold harmless Seller and its heirs,
administrators, executors, personal representatives, successors and assigns (the
“Seller Indemnified Parties”) from and against any Losses that are the result
of, arise out of or relate to (i) any breach of any representation or warranty
or failure to perform any covenant made by or on behalf of Purchaser in this
Agreement, and (ii) any claims by employees arising during or in respect of any
period after thirty (30) days following the Closing Date, and (iii) any
termination, severance, or finiquito payment made by Seller with respect to an
employee terminated by Cash America S.A. de C.V. per instruction of Purchaser
within thirty (30) days following the Closing Date and re-hired by Purchaser
within six (6) months following the Closing Date.

9.3

Claims

9.3.1

If an Indemnified Party intends to seek indemnification pursuant to this Article
9, such Indemnified Party shall promptly notify the Indemnifying Party in
writing of such claim (“Indemnity Demand”), sufficiently promptly to enable the
Indemnifying Party to protect its rights, but not later than ten (10) Days
following the Indemnified Parties’ actual knowledge of such claim.  The
Indemnity Demand shall include a summary of the factual and contractual basis
for such claim, and shall include a description of any third-party claim in
respect of which indemnification is sought, along with supporting documentation.
 The failure to provide such Indemnity Demand will not affect any rights
hereunder except to the extent the Indemnifying Party is materially prejudiced
thereby.  The Indemnifying Party shall respond in writing to said indemnity
demand sufficiently promptly to enable the Indemnified Party to protect its
rights, but not later than twenty (20) Days following the Indemnity Demand,
either by accepting its performance obligations hereunder, or setting forth the
factual and contractual basis for its refusal, if any, to so perform.   

9.3.2

If such claim involves a claim by a third party against the Indemnified Party,
the Indemnifying Party may, within twenty (20) Days after receipt of the
Indemnity Demand and upon notice to the Indemnified Party, assume at its own
expense, through counsel satisfactory to such Indemnified Party in its
reasonable judgment, the settlement or defense thereof, and the Indemnified
Party shall cooperate with it in connection therewith, provided, that the
Indemnified Party may participate in such settlement or defense through counsel
chosen by it.  If the Indemnified Party reasonably determines that
representation by the Indemnifying Party’s counsel of both the Indemnifying
Party and the Indemnified Party may present such counsel with a material
conflict of interest, then the Indemnifying Party shall pay the reasonable fees
and expenses of the Indemnified Party’s separate counsel.  Notwithstanding
anything in this section to the contrary, the Indemnifying Party may not,
without the consent of the Indemnified Party, settle or compromise any action or
consent to the entry of any judgment, such consent not to be unreasonably
withheld.  So long as the Indemnifying Party is contesting any such claim in
good faith, the Indemnified Party shall not pay or settle any such claim without
the Indemnifying Party’s consent, such consent not to be unreasonably withheld.
 If the Indemnifying Party is not contesting such claim in good faith (including
if it does not notify the Indemnified Party of its assumption of the defense of
such claim within the twenty (20) Day period set forth above), then the
Indemnified Party may conduct and control, through counsel of its own choosing
and at the expense of the Indemnifying Party, the settlement or defense thereof,
and the Indemnifying Party shall cooperate with it in connection therewith.  The
failure of the Indemnified Party to participate in, conduct or control such
defense shall not relieve the Indemnifying Party of any obligation it may have
hereunder.

9.3.3

If a firm written offer is made by the third party to settle a third-party claim
referred to in Section 9.3.2, and the Indemnifying Party proposes to accept such
settlement and the Indemnified Party refuses to consent to such settlement,
then, provided that such proposed settlement (x) includes a full and
unconditional release of the Indemnified Party, (y) does not provide for
anything other than the payment of money damages, and (z) shall be paid in full
by the Indemnifying Party, (i) the Indemnifying Party shall be excused from, and
the Indemnified Party shall be solely responsible for, all further defense of
such third party claim, (ii) the maximum liability of the Indemnifying Party
relating to such third party claim shall be the amount of the proposed
settlement, and other amounts for which the Indemnified Party would be entitled
to prior to the rejection of the proposed settlement, if the amount thereafter
recovered from the Indemnified Party on such third party claim is greater than
the amount of the proposed settlement, and (iii) the Indemnified Party shall pay
all attorneys’ fees incurred after the rejection of such settlement by the
Indemnified Party.  If the amount thereafter recovered by such third party from
the Indemnified Party is less than the amount of the proposed settlement, the
Indemnified Party shall be reimbursed by the Indemnifying Party for such
attorneys’ fees up to a maximum amount equal to the difference between the
amount recovered by such third party and the amount of the proposed settlement.

9.4

Basket

  Notwithstanding the foregoing, Seller and the Burkes shall not be obligated to
pay any amounts for indemnification for any Losses until the aggregate amount of
all Losses exceeds the sum of Two Hundred Twenty-five Thousand Dollars (US
$225,000.00) (the “Basket”), whereupon Seller and the Burkes, jointly and
severally, shall pay in full such Losses in excess of the Basket; provided,
however, Seller and the Burkes, jointly and severally, shall be obligated to pay
all amounts of Non-Basket Losses from the first dollar without regard to whether
the aggregate of all other Losses of Purchaser exceeds the Basket.  Losses that
are the result of, arise out of or relate to the following items are referred to
as “Non-Basket Losses”:

(i) any intentional or knowing breaches of any representation, warranty or
covenant;

(ii) any Specified Employee Losses;

(iii) any breach by Seller, the Burkes or R. Burke of Section 8.4;

(iv) any Excluded Assets or Excluded Liabilities; and

(v) any Specified Tax Losses.

9.5

No Contribution or Reimbursement

  Notwithstanding the fact that the Target Companies as parties to this
Agreement may have made representations and warranties to Purchaser, Seller
shall not have any right of contribution or reimbursement whatsoever from the
Target Companies with respect to such representations, warranties or covenants.

ARTICLE 10
GENERAL PROVISIONS

10.1

Assignment

  Neither this Agreement nor any of the rights or obligations hereunder may be
assigned by Seller without the prior written consent of Purchaser, or by
Purchaser without the prior written consent of Seller.

10.2

Transactional Fees and Expenses

  Each party will pay all of its own expenses incident to the negotiation and
preparation of this Agreement and the consummation of all transactions
contemplated hereby.  In addition, Seller will not cause the Target Companies to
pay or incur expenses or commitments related to negotiation and preparation of
the Agreement and the consummation of all transactions contemplated hereby.

10.3

Governing Law

  This Agreement and any disputes or claims hereunder shall be governed by and
interpreted in accordance with the laws of the State of Texas, U.S.A.

10.4

Arbitration

  Any dispute, claim, or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation, or validity
thereof shall be resolved by binding arbitration in accordance with the American
Arbitration Association Rules for Arbitration, as in effect on the Effective
Date.  The parties shall cooperate to select a mutually agreeable arbitrator.
 The arbitration shall take place in Tarrant County, Texas.  The decision of the
arbitrator shall be final and the arbitrator shall have authority to award
attorneys’ fees and allocate the costs of arbitration as part of any final
award.

10.5

Purchaser Acknowledgment

  Purchaser acknowledges that THIS AGREEMENT IS AN ARMS-LENGTH AGREEMENT BETWEEN
THE PARTIES.  PURCHASER ACKNOWLEDGE BEING GIVEN FULL AND FAIR OPPORTUNITY TO
CONDUCT DUE DILIGENCE DURING THE INSPECTION PERIOD TO DETERMINE THE FEASIBILITY
OF THIS PURCHASE.  THE PURCHASE PRICE WAS BARGAINED FOR ON THE BASIS OF SELLER
DELIVERING ITS RESPECTIVE MEMBERSHIP INTERESTS IN THE COMPANY “AS IS, WHERE IS”,
AND REFLECTS THE AGREEMENT OF THE PARTIES THAT THERE ARE NO REPRESENTATIONS,
DISCLOSURES, OR EXPRESS OR IMPLIED WARRANTIES OTHER THAN AS EXPRESSLY PROVIDED
IN THIS AGREEMENT.  SELLER MAKES NO WARRANTIES OF THE CONDITION,
MERCHANTABILITY, OR SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
COMPANY OR THE MEMBERSHIP INTERESTS TRANSFERRED HEREBY OTHER THAN AS EXPRESSLY
PROVIDED IN THIS AGREEMENT.  ALL REPRESENTATIONS AND WARRANTIES, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, ARE DISCLAIMED.

10.6

Counterparts

  This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  

10.7

Notices

  Any notice required or authorized to be given hereunder or any other
communications between the parties provided for under the terms of this
Agreement shall be in writing (unless otherwise provided) and shall be served
personally, or by reputable express courier service with a reliable system for
tracking delivery, or by facsimile transmission addressed to the relevant party
at the address stated below or at any other address provided by that party to
the other as its address for service.  Any notice so given personally shall be
deemed to have been served on delivery, any notice so given by express courier
service shall be deemed to have been served two (2) business days after the same
has been delivered to the courier, and any notice so given by facsimile
transmission shall be deemed to have been received on dispatch.  In proving such
service, it shall be sufficient to produce the receipt of a reputable courier
company showing the correct address of the addressee or prove that the facsimile
transmission was followed by an activity report showing the correct facsimile
number of the party on whom notice is served and the correct number of pages
transmitted.  If an attempt to give notice by facsimile transmission fails
because of any problem with the recipient’s designated facsimile number or
facsimile equipment, such notice will nevertheless be considered to have been
received at the time such transmission was attempted if it is also sent that Day
by guaranteed overnight delivery to the recipient for receipt on the following
Day.  Any party may designate a new address for purposes of notice hereunder by
notice to the other parties hereto in the manner provided above.  Initial notice
addresses are as follows:

To Purchaser or Parent (after the Closing):

 

First Cash Financial Services, Inc.

690 East Lamar Blvd., Suite 400

Arlington, TX  76011

Facsimile:  (817) 461-7019

Attention:  Rick Wessel, CEO



 



With a copy to:

 

Alston & Bird LLP
One Atlantic Center

1201 W. Peachtree Street

Atlanta GA, 30309

Facsimile and Email (provided simultaneously):
404-881-7777 and steve.pottle@alston.com

Attention:  Steven L. Pottle, Esq.



 



To Seller, Burkes, Parent (prior to Closing) or R. Burke:

 

BBR Unlimited, LLC

15290 North 78th Way

Suite B200

Scottsdale, AZ 85260



 



With a copy to:

 

Bryan Cave LLP

211 N. Broadway, Suite 3600

St. Louis, Missouri 63102

Facsimile and Email (provided simultaneously):
314-552-8545 and jmwelge@bryancave.com

Attention:  John M. Welge

 

 

 

10.8

Entire Agreement; Amendments and Waivers

  This Agreement together with all exhibits and annexes hereto, including the
Disclosure Schedule, shall constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties.  No supplement, modification or waiver of this Agreement shall be
binding unless executed in writing by the party to be bound thereby.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.  

10.9

Interpretation; Drafting

  This Agreement shall be construed equally as against the parties hereto and
shall not be construed against the party responsible for its drafting.  All
prior drafts of this Agreement shall be disregarded in construing the intent of
any provision contained herein or therein, and such prior drafts shall be
inadmissible in any proceeding at which any such provision is to be interpreted.
 This Agreement has been negotiated and executed in the English language.
 Translations of this Agreement into other languages are for convenience only
and shall have no force and effect on the legal interpretation of this
Agreement, and the English version shall control in all respects.

10.10

Invalidity

  In the event that any one or more of the provisions contained in this
Agreement or in any other instrument referred to herein shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.  

10.11

Headings

  The headings of the articles and sections herein are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

10.12

Publicity

  Except to the extent required by applicable Legal Requirements (including
securities laws), no party hereto shall issue any press release regarding the
transactions contemplated hereby without the prior written approval of Purchaser
and Seller (which approvals shall not be unreasonably withheld).  

10.13

Confidential Information

  In connection with the negotiation of this Agreement and the preparation for
the consummation of the transactions contemplated hereby, each party has had and
will have access to confidential information relating to the other party.  Each
party shall treat such information as confidential, preserve the confidentiality
thereof and not duplicate or use such information, except in connection with the
transactions contemplated hereby and, in the event of the termination of this
Agreement for any reason whatsoever, each party shall return to the other all
documents, work papers and other material (including all copies thereof)
obtained in connection with the transactions contemplated hereby and will use
all reasonable efforts, including instructing its employees and agents who have
had access to such information, to keep confidential and not to use any such
information, unless such information is now or is hereafter disclosed, through
no act or omission of such party, in any manner making it available to the
general public, provided, however, that this section shall in no respect
prohibit or restrict any party from making any disclosures required by
applicable Legal Requirements (including securities laws).  Any party making any
such disclosure shall, however, provide the other party with advance notice of
any such disclosure to the extent practicable.  

10.14

No Third Party Beneficiaries

  The covenants contained herein are made solely for the benefit of the parties
hereto and successors and assigns of such parties as specified herein, and shall
not be construed as having been intended to benefit any third party which is not
a party to this Agreement.  

10.15

Exhibits

  All exhibits and annexes, including the Disclosure Schedule, attached hereto
are hereby incorporated herein by this reference; provided, however, that
statements contained in the Leases or other documents delivered by Seller or the
Target Companies to Purchaser pursuant to this Agreement shall not be deemed
representations of Seller unless specifically so identified as such in writing.

10.16

Defined Terms

  For the purposes of this Agreement, the following words and expressions shall
have the following meanings:

10.16.1

“Adjusted EBITDA” means estimated or actual (as the case may be) store-level
EBITDA (the components of which are defined by GAAP), with respect to all stores
included among the Option Assets, for the calendar year ending or to be ended
December 31, 2014, determined as follows: (a) the net income (or loss) of the
all stores for such Fiscal Year, plus (b) the sum of, in each case to the extent
included in the calculation of such net income but without duplication, (i) any
provision for federal, state, local and foreign income Taxes, (ii) interest
expense, (iii) any depreciation and amortization expense, and (iv) any aggregate
net loss on the sale of property (other than accounts receivable and inventory)
outside the Ordinary Course of Business; and minus (c) the sum of, in each case
to the extent included in the calculation of such net income, but without
duplication, (i) any benefit for federal, state, local and foreign income Taxes
including reversals of valuation allowances thereon, and (ii) interest income;
minus, (d) any aggregate net gain on the sale of property (other than accounts
receivable and Pawn Inventory) outside the Ordinary Course of Business, and
minus (e) any administrative expenses of Seller expected to be incurred by
Purchaser for operating the stores on a going-forward basis.

10.16.2

 “Affiliate” means any other Person who controls, is controlled by or is under
common control with the referenced Person.

10.16.3

“Bankruptcy” as used herein, shall occur when:  (i) the entity or person seeks
or submits to any decree or order directed at such entity under the bankruptcy
laws of the United States of America or, if applicable, the laws of Mexico,
 regarding the reorganization or liquidation of such entity’s assets (the
“Bankruptcy Laws”); (ii) any court or commission with jurisdiction over the
subject matter enters any decree or order directed at the entity under the
Bankruptcy Laws; (iii) any person with standing to do so files any petition
directed at the entity or person under the Bankruptcy Laws, which petition is
not dismissed within ninety (90) days; (iv) the entity otherwise directs or
seeks the winding up or liquidation of the business affairs of such entity; (v)
the entity or person has all of its assets attached or seized; or (vi) the
entity or person admits in writing its inability to pay its debts generally as
they become due.

10.16.4

 “Business Day” means any Day other than a Saturday, Sunday or public holiday or
a day on which banks are required or permitted to close under the laws of the
State of Texas.

10.16.5

 “Commercially Reasonable Efforts” means the efforts that a reasonable Person
desirous of achieving a result would use in similar circumstances to insure that
such result is achieved as expeditiously and effectively as possible, exercising
discretion and its good faith business judgment in devising a strategy to
achieve such result.

10.16.6

 “Consigned Inventory” shall mean the goods held by the Target Companies for
sale on behalf of the Target Companies’ customers.

10.16.7

“Day” means calendar day unless otherwise specified.

10.16.8

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

10.16.9

“GAAP” means generally accepted accounting principles in effect in the United
States and as consistently applied and subject to normal recurring year-end
adjustments.

10.16.10

“Governmental Authority” means any government or political subdivision or
regulatory authority, whether federal, state, local or foreign, or any agency or
instrumentality of any such government or political subdivision or regulatory
authority, or any federal state, local or foreign court or arbitrator.

10.16.11

“Indemnified Party” means any Person entitled to indemnity from an Indemnifying
Party pursuant to Article 9.

10.16.12

“Indemnifying Party” means any Person required to provide indemnity to any other
party pursuant to Article 9.

10.16.13

“Pawn Inventory” means all merchandise that has been pawned and not yet
redeemed, and is not intended for sale by the Target Companies.  The Pawn
Inventory is owned by the Target Companies’ customers, and does not include
Consigned Inventory.

10.16.14

“Knowledge” or “Known” or “Knowingly” means that an individual shall be deemed
to have “Knowledge” of, or to Know, a particular fact or other matter if such
individual is actually aware of such fact or other matter.  A Person (other than
an individual) shall be deemed to have “Knowledge” of a particular fact or other
matter if any individual who is serving, or who has at any time served as a
director or president or vice president of such Person has, or at any time had,
Knowledge of such fact or other matter.  Knowledge of Seller shall mean the
Knowledge of the Burkes, R. Burke, Jorge Parga, Craig Stamps and Martha Julia
Valdez Nava.

10.16.15

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, whether incurred or consequential
and whether due or to become due), including, without limitation, any liability
for Taxes.

10.16.16

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, court order, consent, decree, regulation,
license, permit, statute, or treaty.

10.16.17

 “Material Contract” means (i) real property leases, (ii) contracts of the
Target Companies that have a remaining term in excess of twelve (12) months
(unless the remaining payments are less than $10,000), and (iii) contracts of
the Target Companies that have remaining payments in excess of $25,000.

10.16.18

 “Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity, timing and
frequency).

10.16.19

 “Order” means any final and non-appealable award, decision, injunction,
judgment, order, ruling, subpoena, or verdict entered, issued, made, or rendered
by any court, administrative agency, or other Governmental Authority or by any
arbitrator.

10.16.20

“Organizational Documents” means (a) any articles of incorporation, certificate
of formation, charter, bylaws, operating agreement, or similar documents adopted
or filed in connection with the creation, formation, organization or governance
of any entity or Person; and (b) any amendment to any of the foregoing.

10.16.21

 “Pawnshop” means shall include the business (including without limitation,
business conducted through the internet) of pawn loans, consignments, jewelry
exchange, retailing of consigned pawn merchandise, buying of merchandise, other
installment/short-term loans and any other traditional pawnshop products.

10.16.22

“Person”means an individual, general partnership, limited partnership, limited
liability company, corporation, trust, estate, real estate investment trust
association or any other entity.

10.16.23

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

10.16.24

“Target Company Material Adverse Effect” means any change or effect that would
be materially adverse to the condition (financial or otherwise), results of
operations, businesses, properties, assets or liabilities of the Target
Companies as currently operated; provided, however, that a material adverse
effect that results from or arises out of any of the execution or public
announcement of this Agreement or the transactions contemplated hereby shall not
be considered in determining whether a Target Company Material Adverse Effect
has occurred.

10.16.25

 “Tax” includes all federal (including both the United States and Mexico),
state, local and foreign taxes, or assessments and all other income taxes of
Seller or the Target Companies relating to periods prior to the Closing Date, as
well as any Taxes owed by Seller as a result of their sales of their Membership
Interests pursuant hereto, sales, gross receipts, estimated, excise, use, value
added,  royalty, franchise, payroll, employment, social security, employee
housing, disability, withholding, property, customs, duties, profits and import
taxes and any additions to tax, adjustments for inflation, interest or penalties
applicable thereto.

10.16.26

“Tax Authority” means any governmental agency, board, bureau, body, department
or authority of any federal, state or local jurisdiction, or any foreign
jurisdiction, having or purporting to exercise jurisdiction with respect to any
Tax.

10.16.27

“Tax Return” means any report, return, statement, declaration, claim for refund,
election or other written information required to be supplied to a taxing
authority, including any schedule or attachment thereto; in connection with
Taxes and any amended Tax Returns, including information returns associated with
ownership, organization and funding of foreign corporations.

10.16.28

 “US $” means dollars, legal currency of the United States of America.

[Signatures on following page]








--------------------------------------------------------------------------------










The parties agree, by their signatures below, that this Agreement is effective
as of the date first written above.

PURCHASER:

FIRST CASH FINANCIAL SERVICES, INC.,

a Delaware corporation







By:___________________________________

Name:

Title:




SELLER:

BBR UNLIMITED, LLC,

an Arizona limited liability company







By:___________________________________

Name:

Title:




BURKES:







______________________________________

Richard Taylor Burke, Jr.







______________________________________

Julia James Burke




PARENT:

T.J. UNLIMITED, LLC,

an Arizona limited liability company




By:___________________________________

Name:

Title:




R. BURKE::







______________________________________

Ryan Burke, solely for purposes of Section 8.4





